Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-6, 8-9, 11-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 1, no prior art of record teaches generating a block-level backup copy of a mailbox, comprising data blocks mined from one or more backup volumes associated with the mailbox, wherein the block-level backup copy is created as an NFS share, mounting the block-level backup copy as the NFS share to an email browsing service, presenting, via the email browsing service, one or more messages of the mailbox to the GUI of the client device, wherein the email browsing service presents the one or more messages of the mailbox using an index, wherein the index comprises information that maps the one or more messages to the data blocks mined from the one or more backup volumes associated with the mailbox. Independent claims 8 and 15 contain similar allowable subject matter and are allowable for similar reasons.  The remaining claims depend from the above allowable independent claims and are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136